EXAMINER’S AMENDMENT

 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Sexton
2/9/22.
The application has been amended as follows: 

Claim 1 (amended) A method for operating a communications satellite, the method comprising:  
obtaining rain-fade information on a periodic basis, wherein the rain-fade information includes first information derived from a local weather forecast and second information derived from a user signal strength measurement, and wherein the second information is obtained from a low earth orbit (LEO) satellite; generating a beam frequency-assignment schedule based on the rain-fade information; generating a modified beam frequency-assignment schedule by altering an existing beam 
frequency-assignment schedule based on the rain-fade information; uploading the modified beam frequency-assignment schedule to a medium earth orbit (MEO) satellite; and transmitting, by the MEO satellite, signals in accordance with the modified beam 
frequency-assignment schedule. 
 
(cancelled) 




Allowable Subject Matter
	Claims 1, 3 are allowed.

Closest references found:("20110021137"|"20110143656"|"9485010"|"20110021137"|"9485010"|"20110143656")
	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
obtaining rain-fade information on a periodic basis, wherein the rain-fade information includes first information derived from a local weather forecast and second information derived from a user signal strength measurement, and wherein the second information is obtained from a low earth orbit (LEO) satellite; generating a beam frequency-assignment schedule based on the rain-fade information; generating a modified beam frequency-assignment schedule by altering an existing beam 
frequency-assignment schedule based on the rain-fade information; uploading the modified beam frequency-assignment schedule to a medium earth orbit (MEO) satellite; and transmitting, by the MEO satellite, signals in accordance with the modified beam 
frequency-assignment schedule. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649